DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on December 17, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed December 17, 2020, further fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS has not been signed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of containers of glass beads” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “interior surface 16” as described at least at page 5 of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
At lines 1-2, the first sentence is an incomplete sentence.  It is suggested that either the word “having” instead read “has”, or the phrase “that is” instead read “is”.
At lines 3 and 7, the words “comprises” and “comprise” are legal phraseology.  It is suggested that the words instead read “has” and “have”, respectively.
Correction is required.  See MPEP § 608.01(b).
Specification – Disclosure
The disclosure is objected to because on page 2, the abbreviation “ABS” is not properly introduced.  The abbreviation should be fully spelled out the first time it is introduced followed by the abbreviation in parentheses.  For example, if meant to refer to acrylonitrile butadiene styrene, the abbreviation should be introduced as “acrylonitrile butadiene styrene (ABS)”.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 2. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the terms THERMACOMFORT and SHARPER IMAGE, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of sealed body pocket sections along said interior surface and said exterior surface of said body” at lines 3-4.  It is unclear if the plurality of sealed body pocket sections forms both the interior and exterior surfaces of the body (i.e., one layer of sections forming both surfaces), or if there are two layers of sealed body pocket sections, one layer forming the interior surface and the other layer forming the exterior surface.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended for there to be only one layer, it is suggested that the limitation read “a plurality of sealed body pocket sections, each of said plurality of sealed body pocket sections extending between said interior surface and said exterior surface of said body”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 1 further recites the limitation “each of said pair of shoulders being divided into three sealed shoulder pocket sections atop said body” at lines 5-6.  It is unclear if the shoulder pocket sections are formed as part of the body or if the shoulder pocket sections are a separate structure placed on top of the body forming a layered structure (i.e., the body layered with the shoulder pocket sections on top).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant for the shoulder pocket sections to be formed as a part of the body (i.e., not layered on top of the body), it is suggested that the limitation instead read “each of said pair of shoulders being divided into three sealed shoulder pocket sections at a top of said body”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 1 further recites the limitation “accommodate a container of glass beads” at line 11.  It is unclear if the limitation is meant to refer back to the previously introduced “plurality of containers of glass beads” or refer to a separate, newly introduced container.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended to refer back to the previously introduced term, it is suggested that the limitation instead read “accommodate one of the plurality of containers of glass beads”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 1 further recites the limitation “wherein said glass beads in said shoulder pocket sections comprise at least 7 percent of the total glass bead weight in said therapeutic weighted robe” at lines 14-15.  It is unclear if each shoulder pocket section, each pair of three shoulder pocket sections, or if all the shoulder pocket sections in total comprise at least 7 percent of the total glass bead weight.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended for the all the shoulder pocket sections in total to comprise the recited weight percentage, it is suggested that the limitation read “wherein the total weight of all the glass beads in the shoulder pocket sections comprises at least 7 percent of the total glass bead weight in the therapeutic weighted robe”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 2 recites the limitation “wherein said three sealed shoulder pocket sections of each of said pair of shoulders comprise 215g to 250g of glass beads”.  It is unclear if each of the said three sealed shoulder pocket sections comprise the recited weights or if each pair of three sealed shoulder pocket sections comprise the recited weight in total.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended for each pair of three sealed shoulder pocket sections to comprise the weight, it is suggested that the limitation instead read “wherein said three sealed shoulder pocket sections of each of said pair of shoulders comprise a total of 215g to 250g of glass beads.”  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.  Examiner further suggests being consistent in referring to the three sealed shoulder pocket sections throughout the claims to avoid potential confusion.
Claims 3-4 are similarly rejected for being dependent on a rejected claim.
Claim 5 recites the limitation “said exterior fabric” at line 1.  There is improper antecedent basis for this term in the claim.  It is unclear if the term is referring back to “a pliable fabric” previously introduced in claim 1, or if it is attempting to refer to some other yet to be introduced fabric.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the same fabric as claim 1, it is suggested that the limitation read “the pliable fabric”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 6 recites the limitation “approximately 12.00g to 15.00g of glass beads” at line 2.  Examiner notes that the word “approximately” has not been defined by Applicant.  Due to the inclusion of the word “approximately” with the recited range of values, it is unclear how far values could vary from the lower and upper bounds of the range and still be considered “approximately” within the range.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   It is suggested that the word “approximately” be removed from the claim.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 7 recites the limitation “wherein said body pocket sections on said exterior surface correspond to said body pocket sections on said interior surface”.  It is unclear in what way the sections are meant to correspond with one another (e.g., correspond in position, shape, size, color, texture, material, etc.).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claims 8-9 are similarly rejected for being dependent on a rejected claim.
Claim 11 recites the limitation “a pair of shoulders divided into shoulder pocket sections atop said body” at line 5.  It is unclear if the shoulder pocket sections are formed as part of the body or if the shoulder pocket sections are a separate structure placed on top of the body forming a layered structure (i.e., the body layered with the shoulder pocket sections on top).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant for the shoulder pocket sections to be formed as a part of the body (i.e., not layered on top of the body), it is suggested that the limitation instead read “a pair of shoulders divided into shoulder pocket sections at a top of said body”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claims 12-16 are similarly rejected for being dependent on a rejected claim.
Claim 17 recites the limitation “a pair of shoulders divided into shoulder pocket sections atop said body” at line 5.  It is unclear if the shoulder pocket sections are formed as part of the body or if the shoulder pocket sections are a separate structure placed on top of the body forming a layered structure (i.e., the body layered with the shoulder pocket sections on top).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant for the shoulder pocket sections to be formed as a part of the body (i.e., not layered on top of the body), it is suggested that the limitation instead read “a pair of shoulders divided into shoulder pocket sections at a top of said body”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claims 18-20 are similarly rejected for being dependent on a rejected claim
An effort has been made to identify all indefinite language with the pending claims.  However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-10, and 17-20, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0337392 to Young et al. (hereinafter, “Young”), in view of US D950/194 to Sutton (hereinafter, “Sutton”), and further in view of US 2020/0196685 to Williams (hereinafter, “Williams”).
Regarding claim 1, Young teaches a therapeutic weighted garment (See Young, Fig. 4; abstract) comprising: a body having an interior surface and an exterior surface, said body being constructed of a pliable fabric that is divided into a plurality of sealed body pocket sections along said interior surface and said exterior surface of said body (body of vest (10) includes an exterior surface formed by outermost layer (24) and an interior surface formed by a liner (26) with a plurality of chambers (18) formed therebetween; [0020]; Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a pair of shoulders integrally formed with said body, each of said pair of shoulders being divided into three sealed shoulder pocket sections atop said body (See annotated Fig. 4 of Young below; shoulder portions of garment include at least three sealed pocket sections (18) on top of the body portion; shoulders are integrally formed with the body to form the garment); a collar attached to said body and said pair of shoulders, said collar having a plurality of collar pocket sections and a border (See annotated Fig. 4 of Young below; collar is attached to the body at least via the shoulders; collar has at least one horizontal pocket section (18) on either side of the garment opening and a border above said pocket section); glass beads (weighted material is glass beads; [0019]); wherein each of said body pocket sections, said shoulder pocket sections and said collar pocket sections accommodate glass beads (all chambers (18) comprise glass beads in the garment; [0019]). 

    PNG
    media_image1.png
    324
    489
    media_image1.png
    Greyscale

Annotated Fig. 4 of Young
Although Young teaches a therapeutic weight garment, the garment of young is a vest.  Young does not explicitly teach a therapeutic weighted robe.
However, Sutton, in a related weighted robe art, is directed to a weighted bathrobe.  More specifically, Sutton teaches a therapeutic weighted robe (See Sutton, Fig. 1; title).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the weighted garment of Young to have the form of a robe as disclosed by Sutton.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the weighted garment of Young to have the form of a robe as disclosed by Sutton in order to provide additional body coverage on the arms and further down the torso and upper legs of a wearer (See Sutton, Fig.1).  Furthermore, Young contemplates forming not only a therapeutic weighted vest, but also forming a therapeutic weighted article of clothing in the form of any other desired garment (See Young, [0023]).
Although Young teaches the garment having glass beads, the modified garment of Young (i.e., Young in view of Sutton as discussed above) does not teach the glass beads being in a plurality of containers and wherein each of the sections accommodates a container, said container being adapted to prevent said glass beads from exiting said body pocket sections, said shoulder pocket sections and said collar pocket sections.
However, Williams, in a related therapeutic weighted garment art, is directed to a wearable blanket having a distributed weight system in an array of subpanels containing weighted material (See Williams, Fig. 2; abstract).  More specifically, Williams teaches a plurality of containers of glass beads and wherein each of the sections accommodates a container, said container being adapted to prevent said glass beads from exiting said body pocket sections, said shoulder pocket sections and said collar pocket sections (subpanels contain removable containers of weighted material which prevent weighted material from exiting the various subpanels arranged across the garment; weighted material may be glass beads; See Williams, [0029], [0035]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Young to include containers for the glass beads as disclosed by Williams within the chambers of the garment.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Young to include containers for the glass beads as disclosed by Williams within the chambers of the garment for a variety of reasons including, but not limited to, to better hold the glass beads in position in a respective chamber and to allow for easy removability, replaceability, and customization of the glass bead pouches (See Williams, [0030], [0032], [0035]). 
That said, the modified garment of Young (i.e., Young in view of Sutton and Williams as discussed above) does not teach wherein said glass beads in said shoulder pocket sections comprise at least 7 percent of the total glass bead weight in said therapeutic weighted robe.
However, Williams further discusses increasing weight in a shoulder region of a weighted garment when compared to other regions (See Williams, [0035]).  More specifically, Williams at least suggests the teaching of wherein said glass beads in said shoulder pocket sections comprise at least 7 percent of the total glass bead weight in said therapeutic weighted robe (weight in subpanels can be increased in shoulder regions while decreasing a weight throughout the rest of the garment to provide a gentler weight support on other regions; See Williams, [0035]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to adjust the weight of the modified garment of Young so that the glass beads in the shoulder pocket sections comprise at least 7 percent of the total glass bead weight in the garment in order to provide a gentler and more soothing weight support on other regions (See Williams, [0035]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).  Examiner further notes the absence of a showing of criticality for the specific weight range from Applicant’s disclosure.  Indeed, Applicant’s disclosure does not compare the success of the claimed weight range to that of another range of values to inform that the claimed range is critical. 
Regarding claim 2, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claim 1 above) does not explicitly teach wherein said three sealed shoulder pocket sections of each of said pair of shoulders comprise 215g to 250g of glass beads.
However, as previously discussed, Williams discusses adjusting weight in a shoulder region of a weighted garment when compared to other regions and at least suggests the above limitation (See Williams, [0035]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to adjust the weight of the modified garment of Young so that the shoulders each comprise 215g to 250g of glass beads in order to provide a focused weight on the shoulders while providing a gentler and more soothing weight support on other regions (See Williams, [0035]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).  Examiner further notes the absence of a showing of criticality for the specific weight range from Applicant’s disclosure.  Indeed, Applicant’s disclosure does not compare the success of the claimed weight range to that of another range of values to inform that the claimed range is critical. 
Regarding claim 3, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claims 1-2 above) further teaches wherein said three sealed shoulder pocket sections form an elongated trapezoid having a base that tapers from an edge of each of said shoulders towards said collar (See annotated Fig. 4 of Young above; the shoulder sections have an elongated trapezoid shape; the three shoulder sections on each side of the garment taper in a direction from an edge of each respective shoulder towards the collar of the garment).
Regarding claim 4, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claim 1 above) does not explicitly teach wherein said glass beads in said shoulder pocket sections comprise a range of 7 percent to 16 percent of the total glass bead weight in said therapeutic weighted robe.
However, as previously discussed, Williams discusses adjusting weight in a shoulder region of a weighted garment when compared to other regions and at least suggests the above limitation (See Williams, [0035]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to adjust the weight of the modified garment of Young so that the glass beads shoulders comprise 7 to 16 percent of the total glass bead weight in the garment in order to provide a focused weight on the shoulders while providing a gentler and more soothing weight support on other regions (See Williams, [0035]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).  Examiner further notes the absence of a showing of criticality for the specific weight range from Applicant’s disclosure.  Indeed, Applicant’s disclosure does not compare the success of the claimed weight range to that of another range of values to inform that the claimed range is critical. 
Regarding claim 6, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claim 1 above) does not explicitly teach wherein said container of said body pocket sections holds approximately 12.00g to 15.00g of glass beads.
However, as previously discussed, Williams discusses adjusting weight in a shoulder region of a weighted garment when compared to other regions and at least suggests the above limitation (See Williams, [0035]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to adjust the weight of the modified garment of Young so that the containers of the body sections hold approximately 12.00g to 15.00g of glass beads in order to provide a focused weight on the shoulders while providing a gentler and more soothing weight support on other regions (See Williams, [0035]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).  Examiner further notes the absence of a showing of criticality for the specific weight range from Applicant’s disclosure.  Indeed, Applicant’s disclosure does not compare the success of the claimed weight range to that of another range of values to inform that the claimed range is critical. 
Regarding claim 7, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claim 1 above) further teaches wherein said body pocket sections on said exterior surface correspond to said body pocket sections on said interior surface (See Young, Fig. 9; chambers (18) formed by outermost layer (24) and inner liner (26) extend between exterior and interior surfaces of the garment and at least correspond in position).
Regarding claim 9, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claim 1 above) further teaches said collar further having an exposed lapel with a smooth surface and wherein said plurality of collar pocket sections are hidden behind said smooth surface (See Young, Fig. 4; collar is capable of being turned down to form a lapel and hide the outermost layer (24) of the collar pocket sections from view; the surface of the collar sections including the interior are smooth).
Regarding claim 10, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claims 1 and 9 above) further teaches said border of said collar forming a tubular configuration that is sized and adapted to accommodate additional glass beads (See annotated Fig. 4 of Young above; collar border is another chamber that is capable of accommodating glass beads).
Regarding claim 17, Young teaches a therapeutic weighted garment (See Young, Fig. 4; abstract) comprising: dense filler elements (weighted elements (22); [0019]); a body divided into a plurality of body pocket sections, each of said body pocket sections having said dense filler elements (body of vest (10) includes an exterior surface formed by outermost layer (24) and an interior surface formed by a liner (26) with a plurality of chambers (18) formed therebetween and containing weighted elements (22); [0020]; Examiner notes that the term "section" is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); a pair of shoulders divided into shoulder pocket sections atop said body, each of said shoulder pocket sections having said dense filler elements (See annotated Fig. 4 of Young above; shoulder portions of garment include pocket sections (18) on top of the body portion; shoulder pocket sections (18) contain weighted elements (22)); a collar attached to said body and said pair of shoulders, said collar divided into collar pocket sections, each of said collar pocket sections having said dense filler elements (See annotated Fig. 4 of Young above; collar is attached to the body at least via the shoulders; collar has at least one horizontal pocket section (18) on either side of the garment opening and a border above said pocket section; collar pocket sections (18) contain weighted elements (22)). 
Although Young teaches a therapeutic weight garment, the garment of young is a vest.  Young does not explicitly teach a therapeutic weighted robe.
However, Sutton, in a related weighted robe art, is directed to a weighted bathrobe.  More specifically, Sutton teaches a therapeutic weighted robe (See Sutton, Fig. 1; title).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the weighted garment of Young to have the form of a robe as disclosed by Sutton.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the weighted garment of Young to have the form of a robe as disclosed by Sutton in order to provide additional body coverage on the arms and further down the torso and upper legs of a wearer (See Sutton, Fig.1).  Furthermore, Young contemplates forming not only a therapeutic weighted vest, but also forming a therapeutic weighted article of clothing in the form of any other desired garment (See Young, [0023]).
Although Young teaches the garment having dense filler elements, the modified garment of Young (i.e., Young in view of Sutton as discussed above) does not teach the dense filler elements being in a body pocket carrier, a shoulder pocket carrier, and a collar pocket carrier.
However, Williams, in a related therapeutic weighted garment art, is directed to a wearable blanket having a distributed weight system in an array of subpanels containing weighted material (See Williams, Fig. 2; abstract).  More specifically, Williams teaches dense filler elements being in a body pocket carrier, a shoulder pocket carrier, and a collar pocket carrier (subpanels contain removable containers of weighted material which prevent weighted material from exiting the various subpanels arranged across the garment; weighted material may be glass beads; See Williams, [0029], [0035]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Young to include carriers for the dense filler elements as disclosed by Williams within the body, shoulder, and collar chambers of the garment.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Young to include carriers for the dense filler elements as disclosed by Williams within the body, shoulder, and collar chambers of the garment for a variety of reasons including, but not limited to, to better hold the dense filler elements in position in a respective chamber and to allow for easy removability, replaceability, and customization of the dense filler element pouches (See Williams, [0030], [0032], [0035]). 
That said, the modified garment of Young (i.e., Young in view of Sutton and Williams as discussed above) does not teach wherein said dense filler elements in each of said shoulder pocket sections is more than said dense filler elements in each of said body pocket sections and each of said collar pocket sections; and wherein said pair of shoulders comprise at least 430g of dense filler elements which represent at least 7 percent of total weight of dense filler elements of said therapeutic weighted robe.
However, Williams further discusses increasing weight in a shoulder region of a weighted garment when compared other regions of the garment (See Williams, [0035]).  More specifically, Williams at least suggests the teaching of wherein said dense filler elements in each of said shoulder pocket sections is more than said dense filler elements in each of said body pocket sections and each of said collar pocket sections; and wherein said pair of shoulders comprise at least 430g of dense filler elements which represent at least 7 percent of total weight of dense filler elements of said therapeutic weighted robe (weight in subpanels can be increased in shoulder regions while decreasing a weight throughout the rest of the garment to provide more focused weight the shoulder regions and a gentler and more soothing weight support on other regions; See Williams, [0035]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to adjust the weight of the modified garment of Young to include more dense filler elements in each of the shoulder pocket sections than in each of the other pocket sections and for the weight in the shoulder sections to comprise at least 430g which represent at least 7 percent of the total weight of the dense filler elements of the entire garment in order to provide more focused weight the shoulder regions a gentler and more soothing weight support on other regions (See Williams, [0035]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).  Examiner further notes the absence of a showing of criticality for the specific weight range from Applicant’s disclosure.  Indeed, Applicant’s disclosure does not compare the success of the claimed weight range to that of another range of values to inform that the claimed range is critical. 
Regarding claim 18, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claim 17 above) further teaches wherein said shoulder pocket sections form an elongated trapezoid having a base that tapers from an edge of each of said pair of shoulders towards said collar (See annotated Fig. 4 of Young above; the shoulder sections have an elongated trapezoid shape; the three shoulder sections on each side of the garment taper in a direction from an edge of each respective shoulder towards the collar of the garment) and wherein said collar comprises a tubular collar border with dense filler elements (See annotated Fig. 4 of Young above; collar has at least two horizontal pocket sections on either side of the garment opening and a border above said pocket sections; border sections are filled with dense filler elements such as glass beads; See Young, [0019]).
Regarding claim 19, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claims 17-18 above) further teaches wherein said collar comprises a lapel with a smooth surface beneath which said collar pocket sections are positioned (See Young, Fig. 4; collar is capable of being turned down to form a lapel and hide the outermost layer (24) of the collar pocket sections underneath from view; the surface of the collar sections including the interior are smooth).
Regarding claim 20, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claims 17-19 above) further teaches wherein said dense filler elements are glass beads (weighted material is glass beads; See Young, [0019]).
Claim 5, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Sutton and Williams, as applied to claim 1 above, and further in view of USPN 6,770,581 to DeMott et al. (hereinafter, “DeMott”).
Regarding claim 5, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claim 1 above) does not explicitly teach wherein said exterior fabric is a soft plush polyester fabric.
However, DeMott, in a related garment fabric art, is directed to a synthetic pile fabric for use in garments including robes (See DeMott, abstract; Col. 10, line 34).  More specifically, DeMott teaches wherein said exterior fabric is a soft plush polyester fabric (the fabric of DeMott is a plush, polyester fabric; See DeMott, abstract; Col. 7, lines 6-7).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the fabric of DeMott as the material of choice in the modified garment of Young as described above.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to use the fabric of DeMott as the material of choice in the modified garment of Young in order to provide a therapeutic garment having a comforting feel and softness but is also cleanable, durable, and anti-pathogenic (See DeMott, abstract; Col. 6, lines 17-20).
Claims 8 and 11-16, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Sutton and Williams (as applied to claim 1 above, regarding claim 8), and further in view of US 2015/0335853 to Orewiler et al. (hereinafter, “Orewiler”).
Regarding claim 8, the modified garment of Young (i.e., Young in view of Sutton and Williams, as described with respect to claim 1 above) does not teach a weighted belt having belt pocket sections within which glass beads are housed.
However, Orewiler, in a related therapeutic weighted garment art, is directed to a weighted fabric garment having a plurality of quilted squares housing a weighted filling for evenly distributing the weight across the wearer.  In one embodiment, the garment is a weighted belt (See Orewiler, Figs. 1 & 8; abstract).  More specifically, Orewiler teaches a weighted belt having belt pocket sections within which glass beads are housed (See Orewiler, Fig. 8; lap pad (60) having pocket sections for housing weighted material (14) which can include pellet filling; lap pad (60) can be worn around the hips of the wearer as a belt; [0031], [0040]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Young to include the weighted belt with the same glass bead filler as the rest of the garment of Young.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Young to include the weighted belt with the same glass bead filler as the rest of the garment of Young in order to further provide a weighted structure on the garment that can provide body-awareness for ambulation and gait training (See Orewiler, [0040]).
Regarding claim 11, Young teaches a therapeutic weighted garment comprising: dense filler elements; a body divided into a plurality of body pocket sections, each of said body pocket sections having said dense filler elements; a pair of shoulders divided into shoulder pocket sections atop said body, each of said shoulder pocket sections having said dense filler elements; a collar attached to said body and said pair of shoulders, said collar divided into collar pocket sections, each of said collar pocket sections having said dense filler elements. 
Although Young teaches a therapeutic weight garment, the garment of Young is a vest.  Young does not explicitly teach a therapeutic weighted robe.
However, Sutton, in a related weighted robe art, is directed to a weighted bathrobe.  More specifically, Sutton teaches a therapeutic weighted robe (See Sutton, Fig. 1; title).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the weighted garment of Young to have the form of a robe as disclosed by Sutton.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the weighted garment of Young to have the form of a robe as disclosed by Sutton in order to provide additional body coverage on the arms and further down the torso and upper legs of a wearer (See Sutton, Fig.1).  Furthermore, Young contemplates forming not only a therapeutic weighted vest, but also forming a therapeutic weighted article of clothing in the form of any other desired garment (See Young, [0023]).
That said, Young does not teach wherein the weight of said dense filler elements in each of said shoulder pocket sections is more than the weight of said dense filler elements in each of said body pocket sections and each of said collar pocket sections.
However, Williams, in a related therapeutic weighted garment art, is directed to a wearable blanket having a distributed weight system in an array of subpanels containing weighted material (See Williams, Fig. 2; abstract).  Williams further discusses increasing weight in a shoulder region of a weighted garment when compared to other regions (See Williams, [0035]).  More specifically, Williams at least suggests the teaching of wherein the weight of said dense filler elements in each of said shoulder pocket sections is more than the weight of said dense filler elements in each of said body pocket sections and each of said collar pocket sections (weight in subpanels can be increased in shoulder regions while decreasing a weight throughout the rest of the garment to provide more focused weight the shoulder regions and a gentler and more soothing weight support on other regions; See Williams, [0035]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to adjust the weight of the modified garment of Young to include more dense filler elements in the shoulder pocket sections than in the other pocket sections in order to provide more focused weight the shoulder regions and a gentler and more soothing weight support on other regions (See Williams, [0035]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).  Examiner further notes the absence of a showing of criticality for the specific weight range from Applicant’s disclosure.  Indeed, Applicant’s disclosure does not compare the success of the claimed weight range to that of another range of values to inform that the claimed range is critical. 
That said, the modified garment of Young (i.e., Young in view of Sutton and Williams, as discussed above) does not teach a belt, said belt divided into belt pocket sections, each of said belt pocket sections having said dense filler elements.
However, Orewiler, in a related therapeutic weighted garment art, is directed to a weighted fabric garment having a plurality of quilted squares housing a weighted filling for evenly distributing the weight across the wearer.  In one embodiment, the garment is a weighted belt (See Orewiler, Figs. 1 & 8; abstract).  More specifically, Orewiler teaches a weighted belt having belt pocket sections within which glass beads are housed (See Orewiler, Fig. 8; lap pad (60) having pocket sections for housing weighted material (14) which can include pellet filling; lap pad (60) can be worn around the hips of the wearer as a belt; [0031], [0040]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Young to include the weighted belt with the same glass bead filler as the rest of the garment of Young.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Young to include the weighted belt with the same glass bead filler as the rest of the garment of Young in order to further provide a weighted structure on the garment that can provide body-awareness for ambulation and gait training (See Orewiler, [0040]).
Regarding claim 12, the modified garment of Young (i.e., Young in view of Sutton, Williams, and Orewiler, as described with respect to claim 11 above) further teaches wherein said dense filler elements are glass beads (weighted material is glass beads; See Young, [0019]).
Regarding claim 13, the modified garment of Young (i.e., Young in view of Sutton, Williams, and Orewiler, as described with respect to claims 11-12 above) further teaches wherein said shoulder pocket sections at each of said pair of shoulders form an elongated trapezoid having a base that tapers from an edge of each of said shoulders towards said collar (See annotated Fig. 4 of Young above; the shoulder sections have an elongated trapezoid shape; at least three shoulder sections on each side of the garment taper in a direction from an edge of each respective shoulder towards the collar of the garment).
Regarding claim 14, the modified garment of Young (i.e., Young in view of Sutton, Williams, and Orewiler, as described with respect to claims 11-13 above) does not explicitly teach wherein said shoulder pocket sections hold at least 430g of glass beads.
However, as previously discussed, Williams discusses adjusting weight in a shoulder region of a weighted garment when compared to other regions of the garment and at least suggests the above limitation (See Williams, [0035]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to adjust the weight of the modified garment of Young so that the shoulder pocket sections hold at least 430g of glass beads in order to provide a focused weight on the shoulders while providing a gentler and more soothing weight on other regions (See Williams, [0035]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).  Examiner further notes the absence of a showing of criticality for the specific weight range from Applicant’s disclosure.  Indeed, Applicant’s disclosure does not compare the success of the claimed weight range to that of another range of values to inform that the claimed range is critical. 
Regarding claim 15, the modified garment of Young (i.e., Young in view of Sutton, Williams, and Orewiler, as described with respect to claim 11-14 above) does not explicitly teach wherein said shoulder pocket sections comprise a range of 7 percent to 16 percent of the total glass bead weight in said therapeutic weighted robe.
However, as previously discussed, Williams discusses adjusting weight in a shoulder region of a weighted garment when compared to other regions and at least suggests the above limitation (See Williams, [0035]).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to adjust the weight of the modified garment of Young so that the glass beads shoulders comprise 7 to 16 percent of the total glass bead weight in the garment in order to provide a focused weight on the shoulders while providing a gentler and more soothing weight support on other regions (See Williams, [0035]).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A).  Examiner further notes the absence of a showing of criticality for the specific weight range from Applicant’s disclosure.  Indeed, Applicant’s disclosure does not compare the success of the claimed weight range to that of another range of values to inform that the claimed range is critical. 
Regarding claim 16, the modified garment of Young (i.e., Young in view of Sutton, Williams, and Orewiler, as described with respect to claims 11-15 above) further teach a tubular collar border adapted and sized to accommodate said glass beads (See annotated Fig. 4 of Young above; collar border is another chamber that is capable of accommodating glass beads).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2020/0170424 to Xu; USPN 6,665,879 to VandenBerg; US 2020/0236907 to Nilsson et al.; US 2019/0021525 to Hamm; US 2018/0035832 to Ureten are each directed to a weighted blanket and/or wearable articles.  USPN 5,465,423 to Taylor-Varney; US 2009/0275443 to Friend; US 2011/0088135 to Snyder et al.; and US 2020/0138134 to McMahon are each directed to garments having shoulder pad structures.  US 2014/0123362 to Seitz et al. is directed to a bath robe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732